DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 3/26/2019.An initialed copy is attached to this Office Action.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 1, though Yokoyama et al., (US 6,882,379 B1) discloses “An optical unit (column 11, line 56 - column 13, line 15; see also Figures 7) comprising: a first panel (601R, Figure 7) provided with a first light-emitting element (601R, Figure 7) in a first display region (606, Figure 13) that is a display region (606, Figure 13)  of a first substrate (604 in 601R, Figure 7); a second panel (601B, Figure 7) provided with a second light-emitting element (601B, Figure 7) in a second display region (606, Figure 13) that is a display region of a second substrate (604 in 601B, Figure 7); a third panel (601G, Figure 7) provided with a third light-emitting element (601G, Figure 7) in a third display region (606, Figure 13) that is a display region (606, Figure 13) of a third substrate (604 in 601G, Figure 7); and a dichroic prism (101, Figure 7) provided with a first incident surface (bottom surface of 601R, Figure 7) that is disposed to face the first panel and on which image light emitted from the first display region is incident as first image light of a first wavelength range (wavelength in the red region, column 7, lines 48-52), a second incident surface (bottom surface of 601B, Figure 7) that faces the first incident surface and that is disposed to face the second panel, and on which image light emitted from the second display region is incident as second image light of a second wavelength range (wavelength in the blue region, column 8, lines 10-12) that is different from the first wavelength range, a third incident surface (bottom surface of 601G, Figure 7) provided between the first incident surface and the second incident surface, and disposed to face the third panel, and on which image light emitted from the third display region is incident as third image light of a third wavelength range (wavelength in the green region, column 7, lines 65-67) that is different from the first wavelength range and the second wavelength range (it is well-known in the art red light has a different wavelength than green and blue), an emission surface (right side of 101, Figure 7) that faces the third incident surface,” Yokoyama et al., fails to teach or suggest the aforementioned combination further comprising “a first dichroic mirror configured to reflect the first image light toward the emission surface and transmit the second image light and the third image light, and a second dichroic mirror configured to reflect the second image light toward the emission surface and transmit the first image light and the third image light, wherein a light shielding layer that absorbs the light of the first wavelength range, the light of the second wavelength range, and the light of the third wavelength range is provided between the dichroic prism and a peripheral region surrounding the display region of at least one substrate of the first substrate, the second substrate, and the third substrate.”
With respect to claims 2-18, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Yokoyama et al (US 6,882,379 B1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/Tamara Y. Washington/Patent Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872